                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION


LORETTA SILVA AND ROBERT
DRAGOTTI, individually, as Co-Trustees of
The Dragotti Investment Trust, dated February
28, 2017, and LORETTA SILVA, as Executrix
of the Estate of Carmela Dragotti,                               Case No. 5:18-cv-00097

                                   Plaintiffs,

       v.

CAROL PAVLAK,

                                  Defendant.


                                           JUDGMENT

       This matter comes before the Court upon the parties’ joint request for entry of a consent

Judgment, which is requested by the parties in furtherance of and pursuant to the mediated

settlement agreement reached on April 4, 2019.

       The Court has reviewed this proposed consent Judgment, finds it in accordance with the

mediated settlement agreement, the wishes of the parties, and valid as a matter of law.

       IT IS THEREFORE ORDERED as follows:

       1. The parties’ joint request for entry of a consent Judgment is GRANTED.

       2. Pursuant to 28 U.S.C. § 2201 et seq., the Court declares that Loretta Silva and Robert

            Dragotti are the lawful Successor Co-Trustees of The Dragotti Investment Trust and, as

            such and in that capacity, have all attendant obligations, rights and authority, including

            the right and authority to obtain, hold, manage and dispose of the trust property on

            behalf of The Dragotti Investment Trust, including, but not limited to, the cash assets
   and the residence located at 40 Coventry Avenue, Albertson, New York 11507, in

   accordance with the terms of The Dragotti Investment Trust.

3. By and with the stipulation and consent of the parties, all other claims asserted in this

   lawsuit by any party are hereby dismissed with prejudice. Accordingly, this Judgment

   disposes of this lawsuit in its entirety.

4. All outstanding costs, expenses, and attorneys’ fees incurred in connection with this

   action shall be paid in accordance with the parties’ mediated settlement agreement.



                                    Signed: April 16, 2019
